 
Exhibit 10.11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  LENDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


WORTHINGTON ENERGY, INC.
PROMISSORY NOTE




$100,000.00
San Francisco, California
 
July 31, 2012



1.                      Principal and Interest


FOR VALUE RECEIVED, Worthington Energy, Inc., a Nevada corporation (the
"Company") hereby absolutely and unconditionally promises to pay to Claudell &
Nancy LeBlanc  (the "Lender"), or order, the principal amount of One Hundred
Fifteen Thousand dollars ($115,000) on or before October 31, 2012, which
includes $15,000 of interest for the 90 day term.


2.                      Repayments and Prepayments.


a.           All amounts due under this Note shall be due and payable on or
prior to October 31, 2012.


b.           The Company may prepay this Note at any time, either in whole or in
part, without premium or penalty and without the prior consent of the Lender.


3.                      Events of Default; Acceleration.


a.      The prin­cipal amount of this Note is subject to prepayment in whole or
in part upon the occurrence and during the continuance of any of the following
events (each, an “Event of Default”):  the initiation of any bankruptcy,
insolvency, moratorium, receivership or reorganization by or against the
Company, or a general assignment of assets by the Company for the benefit of
creditors.  Upon the occur­rence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid inter­est accrued thereon
shall be immediately due and payable.

 
1 

--------------------------------------------------------------------------------

 



b.     No remedy herein conferred upon the Lender is intended to be exclusive of
any other remedy and each and every remedy shall be cumulative and in addition
to every other remedy hereunder, and under the Purchase Agreement, now or
hereafter existing at law or in equity or otherwise.


4.                      Notices.


a.      All notices, reports and other communica­tions required or permitted
hereunder shall be in writing and may be delivered in person, by telecopy with
written confirmation, overnight delivery service or U.S. mail, in which event it
may be mailed by first-class, certified or registered, postage prepaid,
addressed (i) if to an Lender, at such Lender’s address as the Lender shall have
furnished the Company in writing) and (ii) if to the Company at such address as
the Company shall have fur­nished the Lenders in writing).
 
 
b.     Each such notice, report or other communication shall for all purposes
under this Note be treated as effective or having been given when delivered if
delivered personally or, if sent by mail, at the earlier of its receipt or 72
hours after the same has been deposited in a regularly maintained receptacle for
the deposit of the United States mail, addressed and mailed as aforesaid, or, if
sent by telecopier with written confirmation, at the earlier of (i) 24 hours
after confirmation of transmission by the sending telecopier machine or
(ii) delivery of written confirmation.


5.                      Miscellaneous.


a.      Neither this Note nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing.


b.     No failure or delay by the Lender to exercise any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other right, power or privilege.  The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforce­ability shall affect only such provision in such
jurisdiction.  This Note expresses the entire understanding of the parties with
respect to the transac­tions contemplated hereby.  The Company and every
endorser and guarantor of this Note regardless of the time, order or place of
signing hereby waives presentment, demand, protest and notice of every kind, and
assents to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.
 
c.      If Lender retains an attorney for collection of this Note, or if any
suit or proceeding is brought for the recovery of all, or any part of, or for
protection of the indebtedness respected by this Note, then the Company agrees
to pay all costs and expenses of the suit or proceeding, or any appeal thereof,
incurred by the Lender, including without limitation, reasonable attorneys'
fees.

 
2 

--------------------------------------------------------------------------------

 

d.      This Note shall for all purposes be governed by, and construed in
accordance with the laws of the State of Nevada (without reference to conflict
of laws).


e.      This Note shall be binding upon the Company's successors and assigns,
and shall inure to the benefit of the Lender's successors and assigns.


f.      In no event shall the interest rate and other charges under this Note
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that a court determines that Lender has received interest and other
charges under this Note in excess of the highest permissible rate applicable
hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the outstanding principal amount hereunder
and the provisions thereof shall be deemed amended to provide for the highest
permissible rate.  If there is no outstanding principal amount under this Note,
Lender shall refund such excess to the Company.


IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.





 
WORTHINGTON ENERGY, INC.
       
:
By:___________________________
     
Title: _________________________





3


--------------------------------------------------------------------------------